 1 Ernest Cory (Admitted Pro Hac Vice)
     Alabama Bar No.: asb-2279-y83e
 2
     CORY WATSON, P.C.
 3   2131 Magnolia Avenue
     Birmingham, AL 35205
 4   Telephone: (205) 328-2200
 5   Facsimile: (205) 324-7896
     Email: ecory@corywatson.com
 6   Lead Counsel for Plaintiffs
 7
     Joseph G. Petrosinelli (Admitted Pro Hac Vice)
 8   District of Columbia Bar No.: 434280
     WILLIAMS AND CONNOLLY LLP
 9   725 12th Street NW
10   Washington, DC 20005
     Telephone: (202) 434-5000
11   Facsimile: (202) 434-5029
     Email: jpetrosinelli@wc.com
12
     Lead Counsel for Defendant, Pfizer Inc.
13
     Michael X. Imbroscio (Admitted Pro Hac Vice)
14 District of Columbia Bar No.: 445474

15 COVINGTON & BURLING LLP
     One City Center
16 850 Tenth Street, NW
   Washington, DC 20001-4956
17
   Telephone: (202) 662-6000
18 Facsimile: (202) 778-6000
   Email: mimbroscio@cov.com
19 Lead Counsel for Defendant, Eli Lilly and Company

20
                              UNITED STATES DISTRICT COURT
21
                            NORTHERN DISTRICT OF CALIFORNIA
22
                                  SAN FRANCISCO DIVISION
23
      IN RE: VIAGRA (SILDENAFIL                       Case No. 3:16-MD-2691-RS
24    CITRATE) AND CIALIS (TADALAFIL)
      PRODUCTS LIABILITY LITIGATION                   MDL No. 2691
25
                                                      JOINT STIPULATION AND ORDER
26    This Document Relates to All Actions            ON DAUBERT-CAUSATION
                                                      EXPERT HEARINGS, AS
27                                                    MODIFIED BY THE COURT
28
 1          As requested by the Court at the Case Management Conference on June 4, 2019, the

 2   Parties have conferred and jointly stipulate to the following regarding the structure for the general

 3   causation Daubert hearing:

 4          1.      The hearing schedule, as directed by the Court, will be 9 a.m. to 12 p.m. and 1

 5   p.m. to 4:30 p.m. on Tuesday, October 15, 2019, Wednesday, October 16, 2019, Thursday,

 6   October 17, 2019, and Tuesday October 22, 2019.

 7          2.      Each side shall present opening statements on October 15, 2019, not to exceed 20

 8   minutes. To the extent possible, the Court will reserve Tuesday, October 22, 2019 for closing

 9   statements and oral argument on pending Daubert motions.

10          3.      The total time for the presentations of witness testimony shall be 16 hours.

11          4.      Each side shall have 8 hours for examination of expert witnesses, to be allocated in

12   whatever manner each side chooses.

13          5.      Plaintiffs intend to call at the hearing Drs. Singh, Haq, Ahmed, and Ganesan.

14   Defendants intend to call at the hearing Drs. Marais, Schuchter, and Bastian.

15          6.      All witnesses presented shall appear live in person in court for the hearing.

16          7.      For purposes of this hearing, one lawyer for Plaintiffs and one lawyer for

17   Defendants will conduct the examination of a given expert witness, but if an expert for Plaintiffs

18   provides testimony against both Pfizer and Lilly, one lawyer for each Defendant shall be

19   permitted to cross-examine that expert, provided that the examinations are not unnecessarily

20   duplicative and that the total time permitted for Defendants in Paragraph 4 above shall not be
21   affected.

22          8.      On September 27, 2019, two weeks before the first day of the hearing, the Parties

23   shall submit to the Court a “Joint Hearing Brief” not to exceed ten pages outlining in a non-

24   argumentative manner (1) each side’s planned schedule for presenting witnesses and (2) a brief

25   summary of the testimony to be provided by each witness to be presented.

26          9.      The exhibits presented at the hearing are limited to those exhibits submitted in
27   support of or opposition to the Daubert motions filed in this MDL and materials cited in expert

28   reports/reliance lists. To the extent that either side seeks to present materials cited in expert

                                                     -2-
 1   reports/reliance lists that are not already exhibits to the Daubert motions or additional exhibits

 2   related to any new scientific studies or information relevant to the Daubert motions, other than

 3   demonstrative exhibits, they must disclose those exhibits to the opposing party by September 27,

 4   2019. The Parties shall meet and confer over the introduction of any additional exhibits to be

 5   presented at the hearing, and shall bring any unresolved objections to the Court for resolution

 6   prior to the hearing. Exhibits to be used solely for impeachment are not required to be disclosed

 7   or exchanged.

 8          10.      In adopting plaintiffs’ proposals with respect to the disputed portions of the

 9   parties’ proposed order, the Court is implementing its own preference for a lengthier break

10   between the close of testimony and closing arguments than would be available under defendants’

11   proposals. While the entire day of Tuesday, October 22, 2019 is currently reserved for closing

12   statements and oral argument, the parties should anticipate that a shorter time limit may be

13   imposed at the close of testimony.

14          11.      All of the time limitations set out above should be viewed as maximums, not

15   minimums. If in the course of preparation and/or as the testimony unfolds opportunities arise to

16   make any portion of the presentations more succinct, the parties should not hesitate to use less

17   than the full time allotted. Ending any morning or afternoon session early because the scheduled

18   witnesses have been completed and the next witnesses are not available until the following

19   session is acceptable.

20
21                                          Respectfully submitted,
22
     Dated: September 6, 2019               CORY WATSON, P.C
23
                                            /s/ Ernest Cory
24                                          Ernest Cory
                                            Alabama Bar No.: asb-2279-y83e
25                                          CORY WATSON, P.C.
26                                          2131 Magnolia Avenue
                                            Birmingham, AL 35205
27                                          Telephone: (205) 328-2200
                                            Facsimile: (205) 324-7896
28                                          Email: ecory@corywatson.com

                                                     -3-
 1                              Lead Counsel for Plaintiffs
 2   Dated: September 6, 2019   WILLIAMS AND CONNOLLY LLP
 3
                                /s/ Joseph G. Petrosinelli
 4                              Joseph G. Petrosinelli
                                District of Columbia Bar No.: 434280
 5                              WILLIAMS AND CONNOLLY LLP
                                725 12th Street NW
 6                              Washington, DC 20005
 7                              Telephone: (202) 434-5000
                                Facsimile: (202) 434-5029
 8                              Email: jpetrosinelli@wc.com
                                Lead Counsel for Defendant, Pfizer Inc.
 9

10
     Dated: September 6, 2019   COVINGTON & BURLING LLP
11
                                /s/ Michael X. Imbroscio
12                              Michael X. Imbroscio
                                District of Columbia Bar No.: 445474
13                              COVINGTON & BURLING LLP
                                One City Center
14
                                850 Tenth Street, NW
15                              Washington, DC 20001-4956
                                Telephone: (202) 662-6000
16                              Facsimile: (202) 778-6000
                                Email: mimbroscio@cov.com
17                              Lead Counsel for Defendant, Eli Lilly
                                and Company
18

19

20   IT IS SO ORDERED.

21   Dated: September 6, 2019

22                                        ______________________________________
                                          RICHARD SEEBORG
23                                        United States District Judge
24

25

26
27

28

                                        -4-
